DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 09/24/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter

Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance:
            With respect to claim 1, the most relevant prior art, Chang et al. (US PAP 2020/0027254 A1; see abstract; Figs. 1-3; 0021, 0023, 0025, 0037, 0080, 0068, 0088 and 0104) in view of Soons et al. (US PAP 2021/0375010 A1; see paragraphs 0002, 0025, 0029, 0030, 0041 and 0059) teach a method for reconstructing incomplete data of X-ray absorption contrast computed tomography (CT) based on deep learning (DL); wherein Chang et al. teaches the method comprising: using a filtered back projection (FBP) algorithm (see paragraphs 0037, 0080, 0088 and 0104) to reconstruct incomplete absorption contrast projection sequences obtained by an X-ray absorption contrast CT system to obtain an initial reconstructed image (see paragraphs 0021 and 0023), wherein the initial reconstruction image in an initial reconstruction result of FBP comprises artifacts and noise due to the incomplete projection sequences (see paragraphs 0037, 0080, 0088 and 0104) and of using a forward projection operator to forward project the initial reconstructed image to obtain artifact-contaminated complete projection sequences (see paragraphs 0030, 0037 and 0068), wherein the artifact-contaminated complete projection sequences are obtained by forward projecting image structure information and the artifacts into the projection sequences; a number of the sequences satisfies a complete condition, that is, a Nyquist sampling theorem (see paragraph 0068).
           Soons et al. teach a method for reconstructing incomplete data of computed Tomography (CT) based on deep learning (DL) (see paragraphs 0002, 0029, 0030 and 0059), the method comprising: using a filtered back projection (FBP) algorithm (see paragraph 0002) to reconstruct an X-ray CT system to obtain an initial reconstructed image, wherein the initial reconstruction image in an initial reconstruction result of FBP comprises artifacts and of (2) using a forward projection operator to forward project the initial reconstructed image to obtain artifact-contaminated complete projection sequences, wherein a number of the sequences satisfies a complete condition, that is, a Nyquist sampling theorem (see paragraphs 0025 and 0041).
             Chang et al. and Soons et al. teach related methods for reconstructing incomplete data of X-ray absorption contrast computed tomography (CT) based on deep learning (DL) but fail to explicitly teach or make obvious using a DL technique to process the artifact-contaminated complete projection sequences to obtain artifact-free complete projection sequences, wherein the complete projection sequences obtained by processing the artifact-contaminated complete projection sequences by using the DL technique do not comprise the artifacts; a number of the sequences satisfies a complete condition; and using the FBP algorithm to reconstruct the artifact-free complete projection sequences to obtain a final reconstructed image as claimed in combination with all of the remaining limitations of the claim.
             Claims 2-6 are allowed by virtue of their dependence.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

5.       The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
          Xing et al. (US PAP 2019/0206095 A1; see abstract; paragraphs 0014, 0061, 0078, 0081-0086, 0092 and 0096) and Lee et al. (US PAP 2021/0007702 A1; see abstract; paragraphs 0029, 0032, 0037, 0040 and 0068) teach a method using incomplete data of computed Tomography (CT based on deep learning (DL). 
           Mistretta (US Patent 7,865,227 B2; see column 9, lines 44-55); Rohkohl et al. (US Patent 8,768,045 B2; see abstract; column 1, lines 64-67) and Manhart et al. (US Patent 11,308,664 B2; column 8, lines 16-65) teach the systems and methods for reconstructing incomplete data of X-ray absorption contrast computed tomography (CT).
Conclusion
6.          Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRAKLI KIKNADZE whose telephone number is (571)272-6494. The examiner can normally be reached 9:30 AM - 6:00 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Irakli Kiknadze   /IRAKLI KIKNADZE/            Primary Examiner, Art Unit 2884                                                                                                                                                                                                        /I.K./   May 12, 2022